                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

         Robert Clay Sanders,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:20-cv-00012-KDB-DSC
                                       )
                  vs.                  )
                                       )
          Branch Civil, Inc.,          )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 8, 2020 Order.

                                               December 8, 2020




     Case 5:20-cv-00012-KDB-DSC Document 19 Filed 12/08/20 Page 1 of 1
